Title: To Benjamin Franklin from Richard Bache, 16 February 1779
From: Bache, Richard
To: Franklin, Benjamin


Dear Sir
Philadelphia February 16, 1779
I wrote you a few Lines this day by Major West a particular Friend of mine— Count Mumford does me the honor to take charge of this— I beg leave to introduce him to your acquaintance & civilities— I have formed a commercial connection with Mr. John Shee of this place, under the firm of Bache & Shee, I shall esteem it as a particular favor, your recommending us to some good houses in France in the Commercial line;— by some safe conveyance I purpose troubling you with our circular Letter. The Family is well— Sally joins me in love to you & Ben— I am Dear sir Your affectionate son
Rich: Bache
Dr. Franklin
 
Addressed: His Excelly. / Dr. Benjamin Franklin / Minister Plenipotentiary at the Court of / Versailles
Notation: Philada & Boston
